DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status
Acknowledgment is made of the amendment filed on 6/17/2020 which amended claim 1. Claims 1-5 are currently pending.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/14/2020 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1, 2, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,268,231 in view of Poon et al. (US PGPub 2009/0231560, Poon hereinafter) and Kohno et al. (US PGPub 2007/0252964, Kohno hereinafter) in view of Nagasaka et al. (US PGPub 2005/0280791, Nagasaka hereinafter).
Regarding claim 1, claim 4 of patent 231 recites an exposure apparatus in which a substrate is exposed to exposure light via liquid between an optical member and the substrate (claim 1, col. 42, lines 8-12), the exposure apparatus comprising:
an optical system including the optical member (claim 1, col. 42, lines 8-14);
a liquid immersion member that is configured to form an immersion liquid space and that includes a first member disposed to surround a path of the exposure light and a second member disposed to surround the path of the exposure light (claim 1, col. 42, lines 13-24), the first member having a first opening via which the exposure light is projected and a first lower surface disposed around the first opening (claim 1, col. 42, lines 13-17), the second member having a second opening via which the exposure light is projected and a second lower surface disposed around the second opening (claim 1, col. 42, lines 18-23);
a driving apparatus configured to relatively move the second member with respect to the first member, the second member being movable by the driving apparatus in a direction substantially perpendicular to an optical axis of the optical member in order to decrease a relative speed between the second member and the 
Poon discloses a reference frame (Fig. 1 and para. [0049], the exposure apparatus 10 includes a support member to support projection system 14);
an optical system including the optical member, which is supported by the reference frame (Figs. 1A-B and 3-10 and para. [0049], projection optical system 14 includes final optical element 16 and is supported by a support member),
the first member being supported by a supporting member (Figs. 1A-B and 3-10 and para. [0049], bottom plate 44 is necessarily supported by a supporting member within the physical structure of lithography apparatus 10 to accommodate liquid and diverter 60 between the bottom plate 44 and the substrate 26); and
the driving apparatus being supported by an apparatus frame (Figs. 3-10 and para. [0052], the drive system 80 is necessarily supported by a support in the lithography apparatus 10 to control driving of the diverter 60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a reference frame, the optical system supported by the reference frame, the first member being supported by a supporting member, and the driving apparatus being supported by an apparatus frame as taught by Poon in the exposure apparatus as claimed by Patent 231 since including a reference frame, the optical system supported by the reference frame, the first member being supported by a supporting member, and the driving apparatus being supported by an apparatus frame 
Patent 231 as modified by Poon does not appear to explicitly describe wherein the first vibration isolator disposed between the reference frame and the apparatus frame, and a second vibration isolator disposed between the supporting member and the apparatus frame, the second vibration isolator including an actuator that drives the supporting member at least in the direction perpendicular to the optical axis of the optical member. 
Kohno discloses a first vibration isolator disposed between the reference frame and the apparatus frame (Fig. 1 and para. [0058], vibration-preventive device 87 is between barrel surface plate 5 and lower stepped portion 8 of main column 9); and
a second vibration isolator disposed between the supporting member and the apparatus frame, the second vibration isolator including an actuator that drives the supporting member at least in the direction perpendicular to the optical axis of the optical member (Figs. 1 and 10 and para. [0069], driving device 95 is between second support mechanism 92 and lower stepped portion 8 of main column 9. The driving device 95 suppresses vibration by including a motor that moves the nozzle member of the second support mechanism in degrees of freedom including in the X axis and in the Y axis). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a first vibration isolator disposed between the reference frame and the apparatus frame, and a second vibration isolator disposed between the 
Patent 231 as modified by Poon in view of Kohno does not appear to explicitly recite a measurement system is mounted to the reference frame, the measurement system measuring a position of a substrate stage that holds the substrate. 
Nagasaka discloses a reference frame to which a measurement system is mounted, the measurement system measuring a position of a substrate stage that holds the substrate (Fig. 20, paras. [0105], [0207], laser interferometer 56 is mounted to the barrel base plate 100 and determines position information about the substrate stage PST); an optical system including the optical member, which is supported by the reference frame (Fig. 20, para. [0207], the barrel base plate 100 supports the projection optical system PL, which includes multiple elements including optical element 2). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a measurement system mounted on the reference frame, the 
Regarding claim 2, claim 4 of patent 231 recites a recovery port that is disposed at the liquid immersion member and that is configured to recover at least a portion of the liquid of the liquid immersion space (claim 1, col. 42, lines 13-17, lines 27-31). Claim 4 of patent 231 does not appear to recite a supply part that is disposed at the liquid immersion member and that is configured to supply the liquid to form the liquid immersion space; and wherein the second member is moved in parallel with a supply of the liquid from the supply part and a recovery of the liquid from the recovery part. 
Poon discloses a supply part that is disposed at the liquid immersion member and that is configured to supply the liquid to form the liquid immersion space (Poon, Figs. 1-10, para. [0052], liquid inlet ports 47 in liquid confinement member 18 supply liquid to space 28); and
a recovery part that is disposed at the liquid immersion member and that is configured to recover at least a portion of the liquid of the liquid immersion space (Poon, Figs. 1-10, para. [0052], liquid recovery outlets 49 recover liquid from the space 28),

It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a supply part that is disposed at the liquid immersion member and that is configured to supply the liquid to form the liquid immersion space, and wherein the second member is moved in parallel with a supply of the liquid from the supply part and a recovery of the liquid from the recovery part as taught by Poon in the exposure apparatus as recited by patent 231 since including a supply part that is disposed at the liquid immersion member and that is configured to supply the liquid to form the liquid immersion space; and wherein the second member is moved in parallel with a supply of the liquid from the supply part and a recovery of the liquid from the recovery part is commonly used to expose a substrate with an accurate, finely resolved pattern by forming a controlled immersion space.
Regarding claim 5, patent 231 does not recite wherein the second member is movable in at least a part of a period in which a portion of an upper surface of the substrate is covered with the liquid in the liquid immersion space.
Poon discloses wherein the second member is movable in at least a part of a period in which a portion of an upper surface of the substrate is covered with the liquid in the liquid immersion space (Poon, Figs. 1-10, the movable liquid diverter 60 is movable while immersion fluid 29 fills space 28 above substrate 26).
.

Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 9,268,231 as modified by Poon in view of Kohno and Nagasaka as applied to claim 1, and further in view of Leenders et al. (Us PGPub 2007/0110213, Leenders hereinafter).
Regarding claim 3, patent 231 as modified by Poon in view of Kohno and Nagasaka does not appear to recite wherein the second member is movable in the direction substantially perpendicular to the optical axis in at least a part of a stepping period in which the substrate is moved in a stepping direction.
Leenders discloses wherein the second member is movable in the direction substantially perpendicular to the optical axis in at least a part of a stepping period in which the substrate is moved in a stepping direction (Figs. 9-11, paras. [0074]-[0077], 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the second member is movable in the direction substantially perpendicular to the optical axis in at least a part of a stepping period in which the substrate is moved in a stepping direction as taught by Leenders in the exposure apparatus as recited by patent 231 as modified by Poon in view of Kohno and Nagasaka since including wherein the second member is movable in the direction substantially perpendicular to the optical axis in at least a part of a stepping period in which the substrate is moved in a stepping direction is commonly used to allow increased speed of the substrate during exposure, thereby improving throughput, without breaking the liquid meniscus (Leenders, para. [0075]).
Regarding claim 4, patent 231 does not recite wherein the second member is movable in at least a part of a period in which a portion of an upper surface of the substrate is covered with the liquid in the liquid immersion space.
Poon discloses wherein the second member is movable in at least a part of a period in which a portion of an upper surface of the substrate is covered with the liquid in the liquid immersion space (Poon, Figs. 1-10, the movable liquid diverter 60 is movable while immersion fluid 29 fills space 28 above substrate 26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the second member is movable in at least a part of a period in which a portion of an upper surface of the substrate is covered with the liquid in the liquid immersion space as taught by Poon in the exposure apparatus as recited .


Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 60 of U.S. Patent No. 9,720,331 in view of Poon in view of Kohno in view of Nagasaka.
Regarding claim 1, claim 1 of patent 331 recites an exposure apparatus in which a substrate is exposed to exposure light via liquid between an optical member and the substrate (claim 1, col. 73, lines 36-41), the exposure apparatus comprising:
an optical system including the optical member (claim 1, col. 73, lines 36-44);
a liquid immersion member that is configured to form an immersion liquid space and that includes a first member disposed to surround a path of the exposure light and a second member disposed to surround the path of the exposure light (claim 1, col. 73, lines 43-48), the first member having a first opening via which the exposure light is projected and a first lower surface disposed around the first opening (claim 1, col. 73, lines 43-44), the second member having a second opening via which the exposure light is projected and a second lower surface disposed around the second opening (claim 1, col. 73, lines 45-48);

Poon discloses a reference frame (Fig. 1 and para. [0049], the exposure apparatus 10 includes a support member to support projection system 14);
an optical system including the optical member, which is supported by the reference frame (Figs. 1A-B and 3-10 and para. [0049], projection optical system 14 includes final optical element 16 and is supported by a support member); 
the first member being supported by a supporting member (Figs. 1A-B and 3-10 and para. [0049], bottom plate 44 is necessarily supported by a supporting member within the physical structure of lithography apparatus 10 to accommodate liquid and diverter 60 between the bottom plate 44 and the substrate 26); and
the driving apparatus being supported by an apparatus frame (Figs. 3-10 and para. [0052], the drive system 80 is necessarily supported by a support in the lithography apparatus 10 to control driving of the diverter 60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a reference frame, the optical system supported by the 
Patent 331 as modified by Poon does not appear to explicitly describe wherein the first vibration isolator disposed between the reference frame and the apparatus frame, and a second vibration isolator disposed between the supporting member and the apparatus frame, the second vibration isolator including an actuator that drives the supporting member at least in the direction perpendicular to the optical axis of the optical member. 
Kohno discloses a first vibration isolator disposed between the reference frame and the apparatus frame (Fig. 1 and para. [0058], vibration-preventive device 87 is between barrel surface plate 5 and lower stepped portion 8 of main column 9); and
a second vibration isolator disposed between the supporting member and the apparatus frame, the second vibration isolator including an actuator that drives the supporting member at least in the direction perpendicular to the optical axis of the optical member (Figs. 1 and 10 and para. [0069], driving device 95 is between second support mechanism 92 and lower stepped portion 8 of main column 9. The driving device 95 suppresses vibration by including a motor that moves the nozzle member of 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a first vibration isolator disposed between the reference frame and the apparatus frame, and a second vibration isolator disposed between the supporting member and the apparatus frame, the second vibration isolator including an actuator that drives the supporting member at least in the direction perpendicular to the optical axis of the optical member as taught by Kohno in the exposure apparatus with the supporting member as recited by patent 331 as modified by Poon since including a first vibration isolator disposed between the reference frame and the apparatus frame, and a second vibration isolator disposed between the supporting member and the apparatus frame, the second vibration isolator including an actuator that drives the supporting member at least in the direction perpendicular to the optical axis of the optical member is commonly used to reduce the transfer of vibrations to the projection optical system and the substrate stage (Kohno, paras. [0058], [0068]) during exposure of the substrate. 
Patent 331 as modified by Poon in view of Kohno does not appear to explicitly recite a measurement system is mounted to the reference frame, the measurement system measuring a position of a substrate stage that holds the substrate. 
Nagasaka discloses a reference frame to which a measurement system is mounted, the measurement system measuring a position of a substrate stage that holds the substrate (Fig. 20, paras. [0105], [0207], laser interferometer 56 is mounted to the barrel base plate 100 and determines position information about the substrate stage 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a measurement system mounted on the reference frame, the measurement system measuring a position of a substrate stage that holds the substrate as taught by Nagasaka on the reference frame in the exposure apparatus as claimed by Patent 331 as modified by Poon in view of Kohno since including a reference frame to which a measurement system is mounted, the measurement system measuring a position of a substrate stage that holds the substrate is commonly used to determine accurate position measurements of the substrate stage to permit position control of the substrate during the exposure process, thereby enabling correct pattern transfer (Nagasaka, paras. [0062], [0074]). 
Regarding claim 2, claim 1 of patent 331 as modified by Poon in view of Kohno and Nagasaka recites a supply part that is disposed at the liquid immersion member and that is configured to supply the liquid to form the liquid immersion space (claim 1, col. 73, lines 40-52); and
a recovery part that is disposed at the liquid immersion member and that is configured to recover at least a portion of the liquid of the liquid immersion space (claim 1, col. 73, lines 53-55);
wherein the second member is moved in parallel with a supply of the liquid from the supply part and a recovery of the liquid from the recovery part (claim 1, col. 73, lines 51-60, 64-67).
Regarding claim 3, claim 60 of patent 331 as modified by Poon in view of Kohno and Nagasaka recites wherein the second member is movable in the direction substantially perpendicular to the optical axis in at least a part of a stepping period in which the substrate is moved in a stepping direction (claim 60, col. 79, lines 7-18).
Regarding claim 4, claim 60 of patent 331 as modified by Poon in view of Kohno in view of Nagasaka recites wherein the second member is movable in at least a part of a period in which a portion of an upper surface of the substrate is covered with the liquid in the liquid immersion space (claim 1, col. 73, lines 51-52, 64-67).
Regarding claim 5, claim 1 of patent 331 as modified by Poon in view of Kohno and Nagasaka recites wherein the second member is movable in at least a part of a period in which a portion of an upper surface of the substrate is covered with the liquid in the liquid immersion space (claim 1, col. 73, lines 51-52, 64-67).

Claims 1, 2, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,823,580 in view of Poon as modified by Kohno in view of Nagasaka.
Regarding claim 1, claim 5 of patent 580 recites an exposure apparatus in which a substrate is exposed to exposure light via liquid between an optical member and the substrate (claim 1, col. 39, lines 63-67, col. 40, lines 1-2), the exposure apparatus comprising:
an optical system including the optical member (claim 1, col. 39, lines 63-67, col. 40, lines 1-4);

a driving apparatus configured to relatively move the second member with respect to the first member, the second member being movable by the driving apparatus in a direction substantially perpendicular to an optical axis of the optical member in order to decrease a relative speed between the second member and the substrate (claim 1, col. 40, lines 6-35, claim 5, col. 40, lines 59-62, the second member is moved by a necessary driving apparatus). Patent 580 does not appear to explicitly describe a reference frame, the optical system supported by the reference frame, the first member being supported by a supporting member, and the driving apparatus being supported by an apparatus frame. 
Poon discloses a reference frame (Fig. 1 and para. [0049], the exposure apparatus 10 includes a support member to support projection system 14);
an optical system including the optical member, which is supported by the reference frame (Figs. 1A-B and 3-10 and para. [0049], projection optical system 14 includes final optical element 16 and is supported by a support member);

the driving apparatus being supported by an apparatus frame (Figs. 3-10 and para. [0052], the drive system 80 is necessarily supported by a support in the lithography apparatus 10 to control driving of the diverter 60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a reference frame, the optical system supported by the reference frame, the first member being supported by a supporting member, and the driving apparatus being supported by an apparatus frame as taught by Poon in the exposure apparatus as claimed by patent 580 since including a reference frame, the optical system supported by the reference frame, the first member being supported by a supporting member, and the driving apparatus being supported by an apparatus frame is commonly used in an exposure apparatus to provide support for elements of an immersion exposure apparatus to expose a substrate with an accurate, finely resolved pattern. 
Patent 580 as modified by Poon does not appear to explicitly describe wherein the first vibration isolator disposed between the reference frame and the apparatus frame, and a second vibration isolator disposed between the supporting member and the apparatus frame, the second vibration isolator including an actuator that drives the supporting member at least in the direction perpendicular to the optical axis of the optical member. 

a second vibration isolator disposed between the supporting member and the apparatus frame, the second vibration isolator including an actuator that drives the supporting member at least in the direction perpendicular to the optical axis of the optical member (Figs. 1 and 10 and para. [0069], driving device 95 is between second support mechanism 92 and lower stepped portion 8 of main column 9. The driving device 95 suppresses vibration by including a motor that moves the nozzle member of the second support mechanism in degrees of freedom including in the X axis and in the Y axis). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a first vibration isolator disposed between the reference frame and the apparatus frame, and a second vibration isolator disposed between the supporting member and the apparatus frame, the second vibration isolator including an actuator that drives the supporting member at least in the direction perpendicular to the optical axis of the optical member as taught by Kohno in the exposure apparatus with the supporting member as recited by patent 580 as modified by Poon since including a first vibration isolator disposed between the reference frame and the apparatus frame, and a second vibration isolator disposed between the supporting member and the apparatus frame, the second vibration isolator including an actuator that drives the supporting member at least in the direction perpendicular to the optical axis of the optical member is commonly used to reduce the transfer of vibrations to the projection 
Patent 580 as modified by Poon in view of Kohno does not appear to explicitly recite a measurement system is mounted to the reference frame, the measurement system measuring a position of a substrate stage that holds the substrate. 
Nagasaka discloses a reference frame to which a measurement system is mounted, the measurement system measuring a position of a substrate stage that holds the substrate (Fig. 20, paras. [0105], [0207], laser interferometer 56 is mounted to the barrel base plate 100 and determines position information about the substrate stage PST); an optical system including the optical member, which is supported by the reference frame (Fig. 20, para. [0207], the barrel base plate 100 supports the projection optical system PL, which includes multiple elements including optical element 2). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a measurement system mounted on the reference frame, the measurement system measuring a position of a substrate stage that holds the substrate as taught by Nagasaka on the reference frame in the exposure apparatus as claimed by Patent 580 as modified by Poon in view of Kohno since including a reference frame to which a measurement system is mounted, the measurement system measuring a position of a substrate stage that holds the substrate is commonly used to determine accurate position measurements of the substrate stage to permit position control of the substrate during the exposure process, thereby enabling correct pattern transfer (Nagasaka, paras. [0062], [0074]). 
Regarding claim 2, claim 5 of patent 580 as modified by Poon in view of Kohno and Nagasaka recites a supply part that is disposed at the liquid immersion member and that is configured to supply the liquid to form the liquid immersion space (claim 1, col. 40, lines 12-13); and
a recovery part that is disposed at the liquid immersion member and that is configured to recover at least a portion of the liquid of the liquid immersion space (claim 1, col. 40, lines 6-11, 19-21);
wherein the second member is moved in parallel with a supply of the liquid from the supply part and a recovery of the liquid from the recovery part (claim 1, col. 40, lines 6-11, 19-21, lines 33-35).
Regarding claim 5, claim 5 of patent 580 as modified by Poon in view of Kohno and Nagasaka recites wherein the second member is movable in at least a part of a period in which a portion of an upper surface of the substrate is covered with the liquid in the liquid immersion space (claim 1, col. 40, lines 6-11, 22-29, 33-35).


Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 9,823,580 as modified by Poon in view of Kohno and Nagasaka as applied to claim 1, and further in view of Leenders et al. (Us PGPub 2007/0110213, Leenders hereinafter).
Regarding claim 3, patent 580 as modified by Poon in view of Kohno and Nagasaka does not appear to recite wherein the second member is movable in the 
Leenders discloses wherein the second member is movable in the direction substantially perpendicular to the optical axis in at least a part of a stepping period in which the substrate is moved in a stepping direction (Figs. 9-11, paras. [0074]-[0077], the plate 200 is moved in the X-Y direction during the step movements of the substrate W).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the second member is movable in the direction substantially perpendicular to the optical axis in at least a part of a stepping period in which the substrate is moved in a stepping direction as taught by Leenders in the exposure apparatus as recited by patent 580 as modified by Poon in view of Kohno and Nagasaka since including wherein the second member is movable in the direction substantially perpendicular to the optical axis in at least a part of a stepping period in which the substrate is moved in a stepping direction is commonly used to allow increased speed of the substrate during exposure, thereby improving throughput, without breaking the liquid meniscus (Leenders, para. [0075]).
Regarding claim 4, claim 5 of patent 580 as modified by Poon in view of Kohno and Nagasaka recites wherein the second member is movable in at least a part of a period in which a portion of an upper surface of the substrate is covered with the liquid in the liquid immersion space (claim 1, col. 40, lines 6-11, 22-29, 33-35).

Claims 1, 2, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,915,882 in view of Poon as modified by Kohno and Nagasaka.
Regarding claim 1, claim 3 of patent 882 recites an exposure apparatus in which a substrate is exposed to exposure light via liquid between an optical member and the substrate (claim 1, col. 55, lines 31-34), the exposure apparatus comprising:
an optical system including the optical member (claim 1, col. 55, line 35);
a liquid immersion member that is configured to form an immersion liquid space and that includes a first member disposed to surround a path of the exposure light and a second member disposed to surround the path of the exposure light, the first member having a first opening via which the exposure light is projected and a first lower surface disposed around the first opening, the second member having a second opening via which the exposure light is projected and a second lower surface disposed around the exposure opening (claim 1, col. 55, lines 36-40);
a driving apparatus configured to relatively move the second member with respect to the first member, the second member being movable by the driving apparatus in a direction substantially perpendicular to an optical axis of the optical member in order to decrease a relative speed between the second member and the substrate (claim 1, col. 55, lines 41-42, 45-51);
an apparatus frame (claim 1, col. 55, line 34);
a vibration isolator disposed between the first member and the apparatus frame, the vibration isolator including an actuator that drives the first member at least in the direction perpendicular to the optical axis of the optical member (claim 1, col. 55, lines 
Poon discloses a reference frame (Fig. 1 and para. [0049], the exposure apparatus 10 includes a support member to support projection system 14);
an optical system including the optical member, which is supported by the reference frame (Figs. 1A-B and 3-10 and para. [0049], projection optical system 14 includes final optical element 16 and is supported by a support member),
the first member being supported by a supporting member (Figs. 1A-B and 3-10 and para. [0049], bottom plate 44 is necessarily supported by a supporting member within the physical structure of lithography apparatus 10 to accommodate liquid and diverter 60 between the bottom plate 44 and the substrate 26); and
the driving apparatus being supported by an apparatus frame (Figs. 3-10 and para. [0052], the drive system 80 is necessarily supported by a support in the lithography apparatus 10 to control driving of the diverter 60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a reference frame, the optical system supported by the reference frame, the first member being supported by a supporting member, and the driving apparatus being supported by an apparatus frame as taught by Poon in the exposure apparatus as claimed by patent 882 since including a reference frame, the optical system supported by the reference frame, the first member being supported by a supporting member, and the driving apparatus being supported by an apparatus frame 
Patent 882 as modified by Poon does not appear to explicitly describe a first vibration isolator disposed between the reference frame and the apparatus frame.
Kohno discloses a first vibration isolator disposed between the reference frame and the apparatus frame (Fig. 1 and para. [0058], vibration-preventive device 87 is between barrel surface plate 5 and lower stepped portion 8 of main column 9); and
a second vibration isolator disposed between the supporting member and the apparatus frame, the second vibration isolator including an actuator that drives the supporting member at least in the direction perpendicular to the optical axis of the optical member (Figs. 1 and 10 and para. [0069], driving device 95 is between second support mechanism 92 and lower stepped portion 8 of main column 9. The driving device 95 suppresses vibration by including a motor that moves the nozzle member of the second support mechanism in degrees of freedom including in the X axis and in the Y axis). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a first vibration isolator disposed between the reference frame and the apparatus frame as taught by Kohno in the exposure apparatus with the supporting member as recited by patent 882 as modified by Poon since including a first vibration isolator disposed between the reference frame and the apparatus frame is commonly used to reduce the transfer of vibrations to the projection optical system and the substrate stage (Kohno, paras. [0058], [0068]) during exposure of the substrate. 

Nagasaka discloses a reference frame to which a measurement system is mounted, the measurement system measuring a position of a substrate stage that holds the substrate (Fig. 20, paras. [0105], [0207], laser interferometer 56 is mounted to the barrel base plate 100 and determines position information about the substrate stage PST); an optical system including the optical member, which is supported by the reference frame (Fig. 20, para. [0207], the barrel base plate 100 supports the projection optical system PL, which includes multiple elements including optical element 2). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a measurement system mounted on the reference frame, the measurement system measuring a position of a substrate stage that holds the substrate as taught by Nagasaka on the reference frame in the exposure apparatus as claimed by Patent 882 as modified by Poon in view of Kohno since including a reference frame to which a measurement system is mounted, the measurement system measuring a position of a substrate stage that holds the substrate is commonly used to determine accurate position measurements of the substrate stage to permit position control of the substrate during the exposure process, thereby enabling correct pattern transfer (Nagasaka, paras. [0062], [0074]). 
Regarding claim 2, patent 882 does not recite a supply part that is disposed at the liquid immersion member and that is configured to supply the liquid to form the liquid immersion space; a recovery part that is disposed at the liquid immersion member and 
Poon discloses a supply part that is disposed at the liquid immersion member and that is configured to supply the liquid to form the liquid immersion space (Poon, Figs. 1-10, para. [0052], liquid inlet ports 47 in liquid confinement member 18 supply liquid to space 28); and
a recovery part that is disposed at the liquid immersion member and that is configured to recover at least a portion of the liquid of the liquid immersion space (Poon, Figs. 1-10, para. [0052], liquid recovery outlets 49 recover liquid from the space 28),
wherein the second member is moved in parallel with a supply of the liquid from the supply part and a recovery of the liquid from the recovery part (Poon, Figs. 1-10, para. [0052], the movable liquid diverter 60 is moved parallel to the recovery of liquid via recovery outlets 49 and supply of the liquid via inlet ports 47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a supply part that is disposed at the liquid immersion member and that is configured to supply the liquid to form the liquid immersion space; a recovery part that is disposed at the liquid immersion member and that is configured to recover at least a portion of the liquid of the liquid immersion space; and wherein the second member is moved in parallel with a supply of the liquid from the supply part and a recovery of the liquid from the recovery part as taught by Poon in the exposure apparatus as recited by patent 882 since including a supply part that is disposed at the liquid immersion member and that is configured to supply the liquid to form the liquid 
Regarding claim 5, claim 3 of patent 882 as modified by Poon in view of Kohno and Nagasaka recites wherein the second member is movable in at least a part of a period in which a portion of an upper surface of the substrate is covered with the liquid in the liquid immersion space (claim 1, col. 55, lines 36-42, 45-51).


Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 9,915,882 as modified by Poon in view of Kohno and Nagasaka as applied to claim 3, and further in view of Leenders.
Regarding claim 3, patent 882 as modified by Poon in view of Kohno and Nagasaka does not appear to recite wherein the second member is movable in the direction substantially perpendicular to the optical axis in at least a part of a stepping period in which the substrate is moved in a stepping direction.
Leenders discloses wherein the second member is movable in the direction substantially perpendicular to the optical axis in at least a part of a stepping period in which the substrate is moved in a stepping direction (Figs. 9-11, paras. [0074]-[0077], 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the second member is movable in the direction substantially perpendicular to the optical axis in at least a part of a stepping period in which the substrate is moved in a stepping direction as taught by Leenders in the exposure apparatus as recited by patent 882 as modified by Poon in view of Kohno and Nagasaka since including wherein the second member is movable in the direction substantially perpendicular to the optical axis in at least a part of a stepping period in which the substrate is moved in a stepping direction is commonly used to allow increased speed of the substrate during exposure, thereby improving throughput, without breaking the liquid meniscus (Leenders, para. [0075]).
Regarding claim 4, claim 3 of patent 882 as modified by Poon in view of Kohno and Nagasaka recites wherein the second member is movable in at least a part of a period in which a portion of an upper surface of the substrate is covered with the liquid in the liquid immersion space (claim 1, col. 55, lines 36-42, 45-51).

Claims 1, 2, and 5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,007,189 in view of Poon and Kohno and Nagasaka. 
Regarding claim 1, claim 7 of patent 189 recites an exposure apparatus in which a substrate is exposed to exposure light via liquid between an optical member and the substrate (claim 1, col. 41, lines 40-45), the exposure apparatus comprising:

a liquid immersion member that is configured to form an immersion liquid space and that includes a first member disposed to surround a path of the exposure light and a second member disposed to surround the path of the exposure light, the first member having a first opening via which the exposure light is projected and a first lower surface disposed around the first opening, the second member having a second opening via which the exposure light is projected and a second lower surface disposed around the second opening (claim 1, col. 41, lines 46-57);
a driving apparatus configured to relatively move the second member with respect to the first member, the second member being movable by the driving apparatus in a direction substantially perpendicular to an optical axis of the optical member in order to decrease a relative speed between the second member and the substrate (claim 1, col. 41, lines 48-56, col. 42, lines 1-3, claim 7, col. 42, lines 30-36). Patent 189 does not appear to explicitly describe a reference frame, the optical system supported by the reference frame, the first member being supported by a supporting member, the driving apparatus being supported by an apparatus frame. 
Poon discloses a reference frame (Fig. 1 and para. [0049], the exposure apparatus 10 includes a support member to support projection system 14);
an optical system including the optical member, which is supported by the reference frame (Figs. 1A-B and 3-10 and para. [0049], projection optical system 14 includes final optical element 16 and is supported by a support member),
the first member being supported by a supporting member (Figs. 1A-B and 3-10 and para. [0049], bottom plate 44 is necessarily supported by a supporting member 
the driving apparatus being supported by an apparatus frame (Figs. 3-10 and para. [0052], the drive system 80 is necessarily supported by a support in the lithography apparatus 10 to control driving of the diverter 60).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a reference frame, the optical system supported by the reference frame, the first member being supported by a supporting member, and the driving apparatus being supported by an apparatus frame as taught by Poon in the exposure apparatus as claimed by Patent 189 since including a reference frame, the optical system supported by the reference frame, the first member being supported by a supporting member, and the driving apparatus being supported by an apparatus frame is commonly used in an exposure apparatus to provide support for elements of an immersion exposure apparatus to expose a substrate with an accurate, finely resolved pattern. 
Patent 189 as modified by Poon does not appear to explicitly describe wherein the first vibration isolator disposed between the reference frame and the apparatus frame, and a second vibration isolator disposed between the supporting member and the apparatus frame, the second vibration isolator including an actuator that drives the supporting member at least in the direction perpendicular to the optical axis of the optical member. 

a second vibration isolator disposed between the supporting member and the apparatus frame, the second vibration isolator including an actuator that drives the supporting member at least in the direction perpendicular to the optical axis of the optical member (Figs. 1 and 10 and para. [0069], driving device 95 is between second support mechanism 92 and lower stepped portion 8 of main column 9. The driving device 95 suppresses vibration by including a motor that moves the nozzle member of the second support mechanism in degrees of freedom including in the X axis and in the Y axis). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a first vibration isolator disposed between the reference frame and the apparatus frame, and a second vibration isolator disposed between the supporting member and the apparatus frame, the second vibration isolator including an actuator that drives the supporting member at least in the direction perpendicular to the optical axis of the optical member as taught by Kohno in the exposure apparatus with the supporting member as recited by patent 189 as modified by Poon since including a first vibration isolator disposed between the reference frame and the apparatus frame, and a second vibration isolator disposed between the supporting member and the apparatus frame, the second vibration isolator including an actuator that drives the supporting member at least in the direction perpendicular to the optical axis of the optical member is commonly used to reduce the transfer of vibrations to the projection 
Patent 189 as modified by Poon in view of Kohno does not appear to explicitly recite a measurement system is mounted to the reference frame, the measurement system measuring a position of a substrate stage that holds the substrate. 
Nagasaka discloses a reference frame to which a measurement system is mounted, the measurement system measuring a position of a substrate stage that holds the substrate (Fig. 20, paras. [0105], [0207], laser interferometer 56 is mounted to the barrel base plate 100 and determines position information about the substrate stage PST); an optical system including the optical member, which is supported by the reference frame (Fig. 20, para. [0207], the barrel base plate 100 supports the projection optical system PL, which includes multiple elements including optical element 2). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a measurement system mounted on the reference frame, the measurement system measuring a position of a substrate stage that holds the substrate as taught by Nagasaka on the reference frame in the exposure apparatus as claimed by Patent 189 as modified by Poon in view of Kohno since including a reference frame to which a measurement system is mounted, the measurement system measuring a position of a substrate stage that holds the substrate is commonly used to determine accurate position measurements of the substrate stage to permit position control of the substrate during the exposure process, thereby enabling correct pattern transfer (Nagasaka, paras. [0062], [0074]). 
Regarding claim 2, claim 7 of patent 189 recites a recovery port that is disposed at the liquid immersion member and that is configured to recover at least a portion of the liquid of the liquid immersion space (claim 1, col. 41, lines 48-62). Claim 7 of patent 189 does not appear to recite a supply part that is disposed at the liquid immersion member and that is configured to supply the liquid to form the liquid immersion space; and wherein the second member is moved in parallel with a supply of the liquid from the supply part and a recovery of the liquid from the recovery part. 
Poon discloses a supply part that is disposed at the liquid immersion member and that is configured to supply the liquid to form the liquid immersion space (Poon, Figs. 1-10, para. [0052], liquid inlet ports 47 in liquid confinement member 18 supply liquid to space 28); and
a recovery part that is disposed at the liquid immersion member and that is configured to recover at least a portion of the liquid of the liquid immersion space (Poon, Figs. 1-10, para. [0052], liquid recovery outlets 49 recover liquid from the space 28),
wherein the second member is moved in parallel with a supply of the liquid from the supply part and a recovery of the liquid from the recovery part (Poon, Figs. 1-10, para. [0052], the movable liquid diverter 60 is moved parallel to the recovery of liquid via recovery outlets 49 and supply of the liquid via inlet ports 47).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a supply part that is disposed at the liquid immersion member and that is configured to supply the liquid to form the liquid immersion space, and wherein the second member is moved in parallel with a supply of the liquid from the supply part and a recovery of the liquid from the recovery part as taught by Poon in the 
Regarding claim 5, patent 189 does not recite wherein the second member is movable in at least a part of a period in which a portion of an upper surface of the substrate is covered with the liquid in the liquid immersion space.
Poon discloses wherein the second member is movable in at least a part of a period in which a portion of an upper surface of the substrate is covered with the liquid in the liquid immersion space (Poon, Figs. 1-10, the movable liquid diverter 60 is movable while immersion fluid 29 fills space 28 above substrate 26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the second member is movable in at least a part of a period in which a portion of an upper surface of the substrate is covered with the liquid in the liquid immersion space as taught by Poon in the exposure apparatus as recited by patent 189 since including wherein the second member is movable in at least a part of a period in which a portion of an upper surface of the substrate is covered with the liquid in the liquid immersion space is commonly used to expose a substrate with an accurate, finely resolved pattern by forming a controlled immersion space that reduces liquid from being scattered between the substrate and the liquid immersion system (Poon, para. [0018]).

Claims 3 and 4 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 10,000,189 as modified by Poon in view of Kohno and Nagasaka as applied to claim 1, and further in view of Leenders.
Regarding claim 3, patent 189 as modified by Poon in view of Kohno and Nagasaka does not appear to recite wherein the second member is movable in the direction substantially perpendicular to the optical axis in at least a part of a stepping period in which the substrate is moved in a stepping direction.
Leenders discloses wherein the second member is movable in the direction substantially perpendicular to the optical axis in at least a part of a stepping period in which the substrate is moved in a stepping direction (Figs. 9-11, paras. [0074]-[0077], the plate 200 is moved in the X-Y direction during the step movements of the substrate W).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the second member is movable in the direction substantially perpendicular to the optical axis in at least a part of a stepping period in which the substrate is moved in a stepping direction as taught by Leenders in the exposure apparatus as recited by patent 189 as modified by Poon in view of Kohno and Nagasaka since including wherein the second member is movable in the direction substantially perpendicular to the optical axis in at least a part of a stepping period in which the substrate is moved in a stepping direction is commonly used to allow increased speed of the substrate during exposure, thereby improving throughput, without breaking the liquid meniscus (Leenders, para. [0075]).
Regarding claim 4, patent 189 does not recite wherein the second member is movable in at least a part of a period in which a portion of an upper surface of the substrate is covered with the liquid in the liquid immersion space.
Poon discloses wherein the second member is movable in at least a part of a period in which a portion of an upper surface of the substrate is covered with the liquid in the liquid immersion space (Poon, Figs. 1-10, the movable liquid diverter 60 is movable while immersion fluid 29 fills space 28 above substrate 26).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the second member is movable in at least a part of a period in which a portion of an upper surface of the substrate is covered with the liquid in the liquid immersion space as taught by Poon in the exposure apparatus as recited by patent 189 since including wherein the second member is movable in at least a part of a period in which a portion of an upper surface of the substrate is covered with the liquid in the liquid immersion space is commonly used to expose a substrate with an accurate, finely resolved pattern by forming a controlled immersion space that reduces liquid from being scattered between the substrate and the liquid immersion system (Poon, para. [0018]).





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, and 5 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poon et al. (US PGPub 2009/0231560, Poon hereinafter) in view of Kohno et al. (US PGPub 2007/0252964, Kohno hereinafter) in view of Nagasaka et al. (US PGPub 2005/0280791, Nagasaka hereinafter). 
Regarding claim 1, Poon discloses an exposure apparatus (Fig. 1A, immersion lithography apparatus 10) in which a substrate (substrate 26, Fig. 1A) is exposed to exposure light via liquid between an optical member and the substrate (Figs. 1A-B, 3-10, substrate 26 is exposed via fluid 29 and final optical element 16), the exposure apparatus comprising:
a reference frame (Fig. 1 and para. [0049], the exposure apparatus 10 includes a support member to support projection system 14);
an optical system including the optical member, which is supported by the reference frame (Figs. 1A-B and 3-10 and para. [0049], projection optical system 14 includes final optical element 16 and is supported by a support member);
a liquid immersion member (liquid confinement member 18, Figs. 1A-B and 3-10) that is configured to form an immersion liquid space (space 28, Figs. 1A-B, 3-10) and that includes a first member disposed to surround a path of the exposure light (Figs. 1A-
a driving apparatus configured to relatively move the second member with respect to the first member, the second member being movable by the driving apparatus in a direction substantially perpendicular to an optical axis of the optical member in order to decrease a relative speed between the second member and the substrate (Figs. 3-10, paras. [0018], [0019], [0049], [0052], [0053], [0054], [0056], [0057], and [0060], diverter 60 is driven by drive system 80 in a direction perpendicular to the optical axis relative to bottom plate 44 to reduce the relative difference in speed between the substrate 26 on the substrate holder), the driving apparatus being supported by an apparatus frame (Figs. 3-10 and para. [0052], the drive system 80 is 
Kohno discloses a first vibration isolator disposed between the reference frame and the apparatus frame (Fig. 1 and para. [0058], vibration-preventive device 87 is between barrel surface plate 5 and lower stepped portion 8 of main column 9); and
a second vibration isolator disposed between the supporting member and the apparatus frame, the second vibration isolator including an actuator that drives the supporting member at least in the direction perpendicular to the optical axis of the optical member (Figs. 1 and 10 and para. [0069], driving device 95 is between second support mechanism 92 and lower stepped portion 8 of main column 9. The driving device 95 suppresses vibration by including a motor that moves the nozzle member of the second support mechanism in degrees of freedom including in the X axis and in the Y axis). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included a first vibration isolator disposed between the reference frame and the apparatus frame, and a second vibration isolator disposed between the supporting member and the apparatus frame, the second vibration isolator including an actuator that drives the supporting member at least in the direction perpendicular to the optical axis of the optical member as taught by Kohno in the exposure apparatus with 
Poon as modified by Kohno does not appear to explicitly describe the reference frame including a measurement system mounted to the reference frame, the measurement system measuring a position of a substrate stage that holds the substrate.
Nagasaka discloses a reference frame to which a measurement system is mounted, the measurement system measuring a position of a substrate stage that holds the substrate (Fig. 20, paras. [0105], [0207], laser interferometer 56 is mounted to the barrel base plate 100 and determines position information about the substrate stage PST);
an optical system including the optical member, which is supported by the reference frame (Fig. 20, para. [0207], the barrel base plate 100 supports the projection optical system PL, which includes multiple elements including optical element 2); and
a first vibration isolator disposed between the reference frame and the apparatus frame (Fig. 20, para. [0205], anti-vibration apparatus 106 is disposed between barrel base plate 100 and the lower stage 102b of the main frame 102). 

	Regarding claim 2, Poon as modified by Kohno and Nagasaka discloses a supply part that is disposed at the liquid immersion member and that is configured to supply the liquid to form the liquid immersion space (Poon, Figs. 1-10, para. [0052], liquid inlet ports 47 in liquid confinement member 18 supply liquid to space 28); and
a recovery part that is disposed at the liquid immersion member and that is configured to recover at least a portion of the liquid of the liquid immersion space (Poon, Figs. 1-10, para. [0052], liquid recovery outlets 49 recover liquid from the space 28),
wherein the second member is moved in parallel with a supply of the liquid from the supply part and a recovery of the liquid from the recovery part (Poon, Figs. 1-10, para. [0052], the movable liquid diverter 60 is moved parallel to the recovery of liquid via recovery outlets 49 and supply of the liquid via inlet ports 47).
Regarding claim 5, Poon as modified by Kohno as modified by Nagasaka discloses wherein the second member is movable in at least a part of a period in which .

Claims 3-4 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Poon as modified by Kohno and Nagasaka as applied to claim 1 above, and further in view of Leenders et al. (US PGPub 2007/0110213, Leenders hereinafter). 
Regarding claim 3, Poon as modified by Kohno in view of Nagasaka does not appear to explicitly describe wherein the second member is movable in the direction substantially perpendicular to the optical axis in at least a part of a stepping period in which the substrate is moved in a stepping direction.
Leenders discloses wherein the second member is movable in the direction substantially perpendicular to the optical axis in at least a part of a stepping period in which the substrate is moved in a stepping direction (Figs. 9-11, paras. [0074]-[0077], the plate 200 is moved in the X-Y direction during the step movements of the substrate W).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have included wherein the second member is movable in the direction substantially perpendicular to the optical axis in at least a part of a stepping period in which the substrate is moved in a stepping direction as taught by Leenders in the exposure apparatus with the second member as taught by Poon as modified by Kohno in view of Nagasaka since including wherein the second member is movable in the 
Regarding claim 4, Poon as modified by Kohno in view of Nagasaka discloses wherein the second member is movable in at least a part of a period in which a portion of an upper surface of the substrate is covered with the liquid in the liquid immersion space (Poon, Figs. 1-10, the movable liquid diverter 60 is movable while immersion fluid 29 fills space 28 above substrate 26).


Response to Arguments
Applicant's arguments filed 6/17/2020 have been fully considered but they are not persuasive. 
Applicant argues on pages 4-6 that Poon as modified by Kohno does not suggest the first and second vibration isolators of independent claim 1. Applicant specifically argues that Kohno does not describe first and second vibration isolators because driving device 95 is not a second vibration isolator as described by claim 1. The Examiner respectfully disagrees. 
Kohno discloses a first vibration isolator disposed between the reference frame and the apparatus frame (Fig. 1 and para. [0058], vibration-preventive device 87 is between barrel surface plate 5 and lower stepped portion 8 of main column 9); and a second vibration isolator disposed between the supporting member and the apparatus frame, the second vibration isolator including an 
Additionally, since Poon discloses the details of the immersion member (see discussion in rejection over Poon as modified by Kohno above) and Kohno discloses the details of a second vibration isolator, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a second vibration isolator disposed between the supporting member and the apparatus frame, the second vibration isolator including an actuator that drives the supporting member at least in the direction perpendicular to the optical axis of the optical member as taught by Kohno with the liquid immersion member having the first member and the second member as taught by Poon in order to reduce the transfer of vibrations to the projection optical system and the substrate stage (Kohno, paras. [0058], [0068]) during exposure of the substrate. Thus, the combination of Poon as modified by Kohno renders obvious the claim language “a second vibration isolator disposed between the supporting member and the apparatus frame, the second vibration isolator including an actuator that drives the supporting member at least in the direction perpendicular to the optical axis of the optical member” as recited in claim 1. That is, one of ordinary skill in the art would have recognized that Kohno discloses a second vibration isolator disposed between the supporting member for a liquid confinement system and the apparatus frame, and in the combination of Poon as modified by Kohno, the second vibration isolator is used to support the supporting member which supports the first member of the liquid immersion member. 
Applicant’s arguments have been fully considered, but they are not persuasive. 
Applicant’s arguments with respect to claims 1-5 with respect to the language “a reference frame to which a measurement system is mounted, the measurement system measuring a position of a substrate stage that holds the substrate” have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA A. RIDDLE whose telephone number is (571)270-7538.  The examiner can normally be reached on M-Th 6:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571)272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA A RIDDLE/           Primary Examiner, Art Unit 2882